DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising polyepoxide curing agent in the reply filed on November 15, 2022 is acknowledged.
Claims 14-16, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2000.
Claim Rejections - 35 USC § 112
Claims 1-13, 17-20  and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the metes and bounds of the microcapsules are indeterminate in scope.
In claim 6, it is unclear whether both polyepoxides are required.
In claim 6, the functionality of the terms “difunctional” and “trifunctional” are unclear.
In claim 23, it is unclear whether “the polythioether” refers to the polythioether prepolymer or to the polymer thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17-20  and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,951,251 (Anderson).
Anderson discloses a composition comprising:
a) a thiol-functional polythioether (meets Applicant’s thiol-terminated polythioether prepolymer);
b) a curing agent (meets Applicant’s’ curing agent); and
c)  aminoplast resin-coated expanded thermoplastic microcapsules having a
specific gravity of no more than 0.1, in an amount of preferably of 1 to less than 5 wt.%, (meets Applicant’s aminoplast-coated low-density filler and embraces specific gravity and volume% thereof),
wherein the composition is preferably governed by a specific gravity of no more than 0.85 (meets Applicant’s specific gravity of less than 0.9) (e.g., abstract, C2:44-50, C10:19-31, examples, claims 5-9, 12-22).  Specifically, Anderson expressly exemplifies (Table 2) compositions comprising:
a) a thiol-functional polythioether (meets Applicant’s thiol-terminated polythioether prepolymer);
b) a polyepoxide curing agent comprising diglycidyl ether of bisphenol A and novolac-type epoxide (meets Applicant’s’ curing agent); and
c)  melamine formaldehyde resin-coated expanded thermoplastic microcapsules (meets Applicant’s aminoplast-coated low-density microcapsules). 
In essence, Anderson’s working examples differ from present claim 1 in that the content of coated microcapsules, in terms of vol%, is not readily apparent since neither the aminoplast resin-coated microcapsules nor the composition is characterized in terms of specific gravity. Given that Anderson clearly intends compositions having a specific gravity of no more than 0.85 comprising less than 5 wt.% of coated microcapsules having a specific gravity of no more than 0.1, it would have been within the purview of one having ordinary skill in the art to use Anderson’s coated microcapsules in contents falling within the presently claimed vol% with the reasonable expectation of success.  For example, a composition having a specific gravity of 0.85 comprising 5 wt.% of coated microcapsules having a specific gravity of 0.08 would have ~53 vol% of coated microcapsules (5 x (0.85/0.08)) = ~53 vol% (meets Applicant’s coated microcapsule vol%).  In this regard, Anderson’s coated microcapsule specific gravity of “no more than 0.1” extensively overlaps with applicant’s specific gravity of “less than 0.1”.
As to claim 2, Anderson discloses the same polymeric polythiol chemical structure (C8:3-33).
As to claims 3 and 5, Anderson’s exemplified Accelerator curing agent has epoxide groups.
As to claim 4, Anderson’s exemplified compositions comprise ~ 19-wt% of the Accelerator curing agent.
As to claim 6, it would have been within the purview of one having ordinary skill in the art, per Anderson’s generically disclosed polyepoxide curing agents that are co-reactive with the reactive functional groups of the sulfur-containing polymer binder, to select an appropriate polyepoxide, inclusive of hydroxyl-functional polyepoxides, for its expected additive effect.
As to claim 7, Anderson’s exemplified Accelerator curing agent comprises a mixture of diglycidyl ether of bisphenol A (EPON 828) and novolac-type epoxides (DEN-431).  
As to claim 8, given that Anderson’s coated microcapsule specific gravity of “no more than 0.1” overlaps with the present specific gravity of “0.02 to 0.08”, it would have been within the purview of one having ordinary skill in the art to use coated microcapsules governed by a specific gravity falling within the scope of the present claims with the reasonable expectation of success.  
As to claim 9, Anderson exemplifies coated thermally expanded microcapsules.
As to claims 10 and 11, Anderson discloses similar aminoplast coatings (e.g., C6:3-50).
As to claim 12, Anderson embraces compositions comprise less than 5 wt.% of the coated microcapsules.
As to claim 13, given that Anderson’s composition specific gravity of “less than 0.9” overlaps with the presently claimed specific gravity of “0.65 to 0.85”, it would have been within the purview of one having ordinary skill in the art to formulate compositions governed by a specific gravity falling within the scope of the present claims with the reasonable expectation of success.  
As to claims 17-20, Anderson’s cured compositions are used for preparing aerospace sealants that are applied to aerospace vehicles and would be expected to meet claimed requirements.
As to claim 23, Anderson exemplifies simultaneous blending of the components.  It is not seen that the order of mixing ingredients lends patentability to the claimed product, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 17-20  and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9 and 17-21 of US 10,308,837, claims 1-21 of US 10,280,348 and claims of US 11,066,584 . Although the claims at issue are not identical, they are not patentably distinct from each other because the patents embrace compositions comprising the claimed materials and contents thereof.
                                            	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765